Tompkins J. dissenting.
I dissent, believing the statement good enough.- It ap-> prises the defendant that he is to answer for a trespass.
The plaintiff is not permitted by our statute to sue the defendant but in his own township or in that of the plain-if the defendant be there found; then it is not. neces-saiT f°r l^e act¡on to be brought in the township where the land lies, for if it were so, the permission to sue would in many cases be useless. Nobody would pretend that the Legislature would require a formal declaration in trespass. In an action of trespass quare clausum fregit it is not necessary to set out the close by metes and bounds. See Chitty pl. vol. 1, p. 364, and although in such action there is a declaration in form, yet there is not necessarily any description of the law. The defendant as in many other actions must depend on the memory of persons present at the trial to defend himself against a second suit for the same cause of action. Any other construction of the Statute'would render it, in my opinion, almost useless. Eor few people wish to employ a lawyer to try such suits for therm